Citation Nr: 1614568	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-46 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for a residual scar of the right index finger, status post laceration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to April 1986.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO granted service connection for a residual scar of the right index finger, status post laceration, and assigned an initial noncompensable disability rating, effective from December 28, 2007.

In May 2014, the Board remanded this matter for further development.


FINDING OF FACT

The residual scar of the right index finger does not involve the head, face, or neck, is not deep, does not affect an area or areas of at least 144 square inches (929 square centimeters), is not unstable, is not painful on examination, and does not cause any limitation of motion or loss of function.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for a residual scar of the right index finger, status post laceration, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.31 (2015), 4.118, Diagnostic Codes (DC) 7800-7805 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The appeal for a higher initial rating for a residual scar of the right index finger, status post laceration, arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159I, (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159I(4).  

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service private medical treatment for his service-connected right index finger disability.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected right index finger disability.

In its May 2014 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain any outstanding records pertaining to the Veteran's right index finger disability and afford him a VA examination to assess the severity of the disability and to obtain an opinion as to whether symptoms of numbness, stiffness, and muscle spasms were related to the service-connected disability.  As explained above, all identified post-service VA treatment records have been obtained and associated with the file.  Also, a VA examination was conducted in July 2014 to assess the severity of the Veteran's service-connected right index finger disability.  As explained below, the Veteran was not experiencing some of the symptoms that he had reported during a February 2009 VA examination at the time of the July 2014 examination and the examiner who conducted the July 2014 examination addressed the severity and etiology of symptoms reported by the Veteran at that time (including numbness and cramping).  

Moreover, the AOJ sent a letter to the Veteran in May 2014 and asked him to identify any additional relevant VA or private treatment records and to complete the appropriate authorization form so as to allow VA to obtain any relevant private treatment records.  Copies of the authorization form (VA Form 21-4142) were included with the letter.  The Veteran did not respond to the May 2014 letter or otherwise submit any completed authorization forms.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not identify any additional relevant VA or private treatment records and did not complete the appropriate release form to allow VA to obtain any private treatment records, VA has no further duty to attempt to obtain any additional private treatment records.

Therefore, with regard to the claim decided herein, the AOJ substantially complied with all of the Board's May 2014 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the appeal for a higher initial rating for the service-connected right index finger scar.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
The Veteran's residual scar of the right index finger is rated under 38 C.F.R. § 4.118, DC 7804.  The rating criteria for scars were revised during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008). These amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim was received in December 2007, the 2008 amendments are not applicable in this appeal.

In order to warrant a compensable rating under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep or cause limited motion and affect an area or areas exceeding at least 6 square inches (39 square centimeters) (DC 7801); be superficial and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be superficial and unstable (DC 7803); be superficial and painful on examination (DC 7804); or cause some limitation of the function of the part affected (DC 7805).  38 C.F.R. § 4.118, DCs 7800-7805 (2007).  

Where the criteria for a compensable rating under a diagnostic code are not met, and the rating schedule does not provide for a 0 percent rating, a noncompensable (0 percent) rating will be assigned when the required symptomatology is not shown. 38 C.F.R. § 4.31.

In this case, VA hand and scar examination reports dated in February 2009 and VA treatment records dated in November and December 2009 indicate that the Veteran reported that he had normal range of index finger motion, but that he experienced numbness down to the base of the finger, and stiffness, pain, and muscle spasms in his right hand.  He also experienced pain associated with a right index finger scar.  He was right hand dominant and these symptoms affected his ability to perform basic activities, such as writing.  There was an overall decrease in hand strength and dexterity.  There was no history of any hospitalization or surgery or neoplasm of the hand.  Severe flare ups of right index finger symptoms occurred at the proximal interphalangeal, distal interphalangeal, and metacarpal-phalangeal joints on a weekly basis.  The flare ups were precipitated by use of the hands, were alleviated with rest, lasted for hours at a time, and resulted in an inability to perform any activities because the Veteran was right hand dominant and was disabled by painful numbness and muscle twitches.

Examination revealed that the ranges of motion of the fingers of the right hand were all normal.  There was objective evidence of pain associated with right index finger motion during both initial motion and after repetitive motion.  There was no objective evidence of pain during initial motion of the right long finger, but there was objective evidence of pain following repetitive motion.  Also, there was no objective evidence of painful motion either during initial motion or after repetitive use with the ring finger, little finger, or thumb.  There was no additional limitation of motion following repetitive use of any finger.  There was no amputation of a digit or part of a digit, ankylosis of any digit, deformity of a digit, or decreased strength for pushing, pulling, and twisting.  Severely abnormal rapid movements with the index finger resulted in decreased dexterity for twisting, probing, writing, touching, and expression.  Also, there was a callus like structure on the ring finger tendon in the palm of the right hand.

With respect to scarring, there was a scar on the anterior part of the right index finger at the tip.  The scar was 2 centimeters long and 0.5 centimeters wide, there was no tenderness on palpation, adherence to underlying tissue, underlying soft tissue damage, skin ulceration, or breakdown over the scar, and the scar did not result in any limitation of motion or loss of function.  The Veteran was diagnosed as having an index finger scar, status post laceration and dupytrens contracture of the right hand.

During VA hand and scar examinations dated in July 2014, the Veteran reported that he was able to use his right index finger and that he just had a scar.  He was right hand dominant and was able to write with the hand.  There was occasional numbness of the tip of the index finger after writing for a couple of hours (he had just graduated college).  The Veteran also occasionally experienced cramping in the thumb, but not in the index finger.  His service-connected injury/scar did not interfere with his ability to do any of the things he needed to do (including work), there was no index finger pain, and there were no flare ups that impacted the function of the hand.

Examination revealed that there was no limitation of motion or evidence of painful motion of any finger.  The Veteran was able to perform repetitive use testing with 3 repetitions and there was no additional limitation of motion for any finger after such testing.  There was no gap between the thumb pad and the fingers or between any of the fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips, there was no limitation of extension for the index finger or long finger, there was no functional loss or functional impairment of any finger, and there was no additional limitation in the range of motion of any finger following repetitive use testing.  There was no tenderness or pain to palpation for joints or soft tissue of the right hand (including the thumb and fingers), muscle strength associated with right hand grip was normal (5/5), and there was no ankylosis of the thumb or fingers.  The Veteran did not use any assistive devices and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.

As for scarring, the Veteran did not have any scars or disfigurement of the head, face, or neck and there were no scars of the extremities or trunk that were painful, unstable with frequent loss of covering of the skin over the scar, both painful and unstable, or due to burns.  There was a linear right index finger scar which was 1.5 centimeters long, but the total area of all related scars was not greater than 39 square centimeters (6 square inches), the scar did not result in any limitation of function, and the scar did not impact the Veteran's ability to work.  Diagnoses of a right index finger laceration were provided.

The physician who conducted the July 2014 examinations explained that the Veteran was not having the same symptoms that he had reported at the time of the February 2009 VA examination.  For instance, he was not experiencing any muscle spasm, stiffness, or pain in the right index finger at the tip.  He occasionally experienced numbness in the hypothenar eminence of the right hand and at the distal right index finger, but this only occurred after he had been writing for up to 2 hours (he had just finished college).  The numbness was probably positional from using a pen for such an extended time period and was likely not related to his service-connected scar or injury.  There was no scar tenderness or limitation in the function or range of motion of the right hand or right index finger.  Moreover, pain (but not weakness, fatigability, or incoordination) could significantly limit functional ability during flare ups or when the joint was used repeatedly over a period of time.  However, it would be mere speculation to express any additional functional limitation in degrees of additional loss of range of motion because the Veteran was not examined during flare ups or when the joint was used repeatedly over a period of time.

The above evidence reflects that there is a right index finger scar which does not involve the head, face, or neck, is not deep, does not cause any limitation of motion, does not involve an area or areas of at least 144 square inches (929 square centimeters), is not unstable, and does not result in any limitation of function.  Therefore, a compensable rating for the service-connected right index finger scar is not warranted under DCs 7800-7803 or 7805 at any time during the claim period.  

The Veteran reported that there was pain associated with his index finger scar during the February 2009 VA examinations.  He is certainly competent to report symptoms associated with his scar, such as pain.  However, his report must be weighed against the objective evidence and its credibility must be assessed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  During the February 2009 and July 2014 examinations, objective examinations indicated that the Veteran's right index finger scar was not painful.  Based on the objective evidence of a lack of scar pain during the VA examinations, the Board concludes that any lay reports by the Veteran of scar pain are not credible.  Hence, a compensable rating on the basis of scar pain under DC 7804 is not warranted at any time during the claim period.  

Furthermore, the Veteran reported during the February 2009 VA hand examination that he experienced right index finger/hand numbness, stiffness, pain, muscle spasms/twitches, cramping, decreased strength, and decreased dexterity.  These symptoms reportedly affected his ability to perform basic activities, such as writing.  Also, there was objective evidence of pain associated with some finger motions (including the index finger) during the February 2009 examination and the physician who conducted the July 2014 examinations noted that pain (but not weakness, fatigability, or incoordination) could significantly limit functional ability during flare ups or when the joint was used repeatedly over a period of time.  In addition to the index finger scar, the Veteran has also been diagnosed as having dupytrens contracture of the right hand.
  
The Veteran is competent to report right index finger/hand symptoms and there is no evidence to explicitly contradict his reports (other than the evidence which contradicts his report of right index finger scar pain).  Hence, his reports of right index finger/hand symptoms other than right index finger scar pain are credible.  See Id.  

Nevertheless, the Veteran is not service-connected for any right index finger or right hand disability other than a residual scar.  There is no indication that any numbness, stiffness, pain, muscle spasms/twitches, painful finger motion, cramping, decreased strength, or decreased dexterity is associated with the service-connected index finger scar.  The examiners who conducted the February 2009 and July 2014 examinations specifically indicated that the index finger scar was not painful and did not result in any limitation of motion or loss of function.  Also, the July 2014 examiner explained that the Veteran was not having the same symptoms that he had reported at the time of the February 2009 examination (i.e., he was not experiencing any muscle spasm, stiffness, or pain in the right index finger at the tip).  Although he continued to experienced occasional numbness in the hypothenar eminence of the right hand and at the distal right index finger, this only occurred after he had been writing for up to 2 hours and the examiner indicated that the numbness was probably positional from using a pen for such an extended time period and was likely not related to the service-connected scar or injury.  Thus, a compensable rating for the right index finger scar is not warranted on the basis of the reported finger/hand numbness, stiffness, pain, muscle spasms/twitches, cramping, decreased strength, and decreased dexterity at any time during the claim period.

Hence, an initial compensable rating for a residual scar of the right index finger, status post laceration, is not warranted at any time since the effective date of service connection and the appeal is denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7 (2015), 4.118, DCs 7800-7805 (2007) .

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran has reported various right index finger/hand symptoms that are not contemplated by the criteria for rating scars, as set forth above.  Such symptoms include numbness, stiffness, pain, muscle spasms/twitches, cramping, painful finger motion, decreased strength, and decreased dexterity.  He indicated during the February 2009 examination that such symptoms affected his ability to perform basic activities, such as writing.  Regardless, as explained above, there is no competent evidence that any of these symptoms are associated with the service-connected index finger scar and the February 2009 and July 2014 examiners specified that the scar did not result in any limitation of motion or loss of function.  Moreover, even if it were found that the Veteran had symptoms associated with the right index finger scar which were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the reported symptoms or the service-connected index finger scar at any time during the claim period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The Veteran has not reported, and the evidence does not otherwise reflect, that he has been prevented from securing and following gainful employment due to any service-connected disability.  As there is no evidence of unemployability due to a service-connected disability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to an initial compensable rating for a residual scar of the right index finger, status post laceration, is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


